Citation Nr: 1761043	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-38 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left foot disability.

2.  Entitlement to service connection for right foot disability.

3.  Entitlement to service connection for right leg disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from May 1977 to November 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2017, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is dismissing the Veteran's feet and right leg claims, but is granting service connection for left knee strain and degenerative joint disease and for lumbar degenerative disk disease and for bilateral lower extremity radiculopathy.


FINDINGS OF FACT

1.  At the July 2017 hearing, the Veteran proclaimed her desire to withdraw her claims for service connection for the bilateral feet and the right leg.  Since then, the hearing has been transcribed and is a part of the record.

2.  Her left knee was clinically evaluated as normal on her entrance examination in August 1976.  There is no clear and unmistakable evidence of a preexisting disability.  In resolving all doubt in the Veteran's favor, her left knee strain and degenerative joint disease was caused by an injury during service.

3.  The Veteran's lumbar degenerative disk disease and bilateral radiculopathy are related to her service.


CONCLUSIONS OF LAW

1.  The criteria are met for a withdrawal of her claims for service connection for the bilateral feet and the right leg.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria are met for service connection for left knee strain and degenerative joint disease, and for lumbar degenerative disk disease and bilateral lower extremity radiculopathy.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.303(a), 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claims

A withdrawal of an appeal must be made in writing and include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  38 C.F.R. § 20.204(b).

In July 2017, the Veteran indicated during her personal hearing that she wished to withdrawal claims for service connection for the bilateral feet and the right leg.  Since then, the hearing has been transcribed and associated with the record.  The resulting transcript complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning this claim upon receipt of the transcript, the criteria are met for withdrawal of the appeal.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C. § 7105(d).  Accordingly, further action by the Board concerning these claims are unwarranted, and the appeal is dismissed.  Id.

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2017).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In regard to the left knee, she has been diagnosed with knee strain and early degenerative joint disease.

Her STRs show that she entered service with a clinically normal evaluation of the lower extremities at her August 1976 examination.  She was found to have no disqualifying defects.  In July 1981, she complained of left knee pain on running, prolonged walking, and climbing stairs.  She was found to have crepitus and probable chondromalacia status post laceration of left knee.  During this examination, she reported dislocating her left knee prior to service, in 1975.  On separation, she reported knee pain, and though her lower extremity was clinically evaluated as normal, the examiner clarified that she continued to have recurrent pain in her left knee.

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service; or, where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§  1111, 1137 (West 2014); 38 C.F.R. § 3.304(b).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

To rebut this presumption, VA must show, by clear and unmistakable evidence, both that the injury or disease preexisted entrance into the service and that the injury or disease was not aggravated by service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, then a veteran's claim for service connection must be denied.  Wagner, 370 F.3d at 1096.  If the presumption of sound condition is not rebutted, then the VA proceeds with analyzing the veteran's service connection claim under the steps described in Shedden, supra.

The Veteran argues that the presumption of soundness has not been rebutted, as there is no clear and unmistakable evidence of either a preexisting disability or that it was not aggravated by service.  The Board agrees.  The June 2013 VA examiner found that the injury prior to service caused her current symptoms, based on the Veteran's description of the incident, and without discussion of the normal evaluation in 1976 and the onset of symptoms in 1981 and their continuation in 1984.  

The VA examiner's opinion does not rise to the level of clear and unmistakable.  38 C.F.R. § 3.304(b).  There is no medical evidence of a preexisting injury aside from the history reported by the Veteran.  LaShore v. Brown, 8 Vet App 406 (1995).  The Board notes that, even when assuming that there was a preexisting disability, there is no evidence of non-aggravation; rather, the evidence tends to show that there was an increase in severity, as she had no complaints on entrance and had pain on separation.  Accordingly, the Board finds that the presumption of soundness has not been rebutted, and the Veteran is considered to have been sound at entrance.  The Board will proceed with a standard service-connection analysis.  Shedden, supra.

The Veteran has not denied the injury prior to service, but asserts that her knee gave her no problems until she was in service.  She continued to have knee pain on separation.  She has provided credible testimony regarding persistent symptoms since separation, and has been diagnosed with strain and degenerative joint disease.  Given this evidence, the Board finds that service connection is warranted for left knee strain and degenerative joint disease.

In regard to the law back, the Veteran has been diagnosed with degenerative disk disease with bilateral radiculopathy.

She asserts that she injured her back while in service, and described being hit by a door.  Her STRs show that she entered service with a normal evaluation of the spine.  She injured her back in 1982, with multiple trips for treatment.  In June 1984, she continued to have pain and muscle spasm, including painful straight leg raises and numbness into her toes.  The treatment provider mentioned the 1982 injury.  At her separation examination, her spine was evaluated as normal, but she did complain of pain.  The examiner clarified that she had recurrent pain since 1981.

The Veteran asserts that she has had pain and trouble from her back since service.  The June 2013 VA examiner opined against a relationship, based on a lack of documentation of chronicity of problem or continuous treatment.  This is insufficient basis to deny service connection.  The Veteran has presented credible testimony of persistent symptoms.  Given that her diagnosis includes bilateral radiculopathy, which was also suggested by the treatment in June 1984, the Board finds that the evidence is sufficient to grant service connection for lumbar degenerative disk disease.  Service connection is also granted for bilateral lower extremity radiculopathy, which is caused by his degenerative disk disease.  38 C.F.R. § 3.310.





ORDER

The claims of entitlement to service connection for left foot disability, right foot disability, and right leg disability are dismissed.

Service connection is granted for left knee strain and degenerative joint disease, and for lumbar degenerative joint disease and bilateral lower extremity radiculopathy.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


